DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9, 11-13, 17-20 and 22 are allowable. The restriction requirement species 1, as set forth in the Office action mailed on 08/26/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 2-3 are withdrawn.  Claims 9 and 11-13, directed to species 2-3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
1.	Claims 1-9, 11-13, 17-20 and 22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first magnetic layer and a second magnetic layer located at positions sandwiching the spiral wiring from both sides in a normal direction relative to the plane of the spiral wiring; a plurality of vertical wirings extending from the spiral wiring in the normal direction to penetrate at least the inside of one of the first magnetic layer and the second magnetic layer and first and second external terminals disposed on a surface of the first magnetic layer and a third external terminal disposed on a surface of the second magnetic layer, each external terminal covering an end surface of a respective one of the vertical wirings wherein
the first magnetic layer is larger than the second magnetic layer in terms of an area of the external terminal viewed in the normal direction, and when A is a thickness of the first magnetic layer and B is a thickness of the second magnetic layer, A/((A+B)/2) is from 0.6 to 1.6 as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first magnetic layer and a second magnetic layer located at positions sandwiching the spiral wiring from both sides in a normal direction relative to the plane of the spiral wiring; a plurality of vertical wirings extending from the spiral wiring in the normal direction to penetrate at least the inside of one of the first magnetic layer and the second magnetic layer and first and second external terminals disposed on a surface of the first magnetic layer and a third external terminal disposed on a surface of the second magnetic layer, each external terminal covering an end surface of a respective one of the vertical wirings wherein the first magnetic layer is larger than the second magnetic layer in terms of an area of the external terminal viewed in the normal direction, when A is a thickness of the first magnetic layer and B is a thickness of the second magnetic layer, A/((A+B)/2) is from 0.6 to 1.6, and wherein the thickness of the first magnetic layer is greater than the thickness of the second magnetic layer as claimed in combination with the remaining limitations of independent claim 2.
Regarding claim 22, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a first magnetic layer and a second magnetic layer located at positions sandwiching the spiral wiring from both sides in a normal direction relative to the plane of the spiral wiring; a plurality of vertical wirings extending from the spiral wiring in the normal direction to penetrate at least the inside of one of the first magnetic layer and the second magnetic layer and
first and second external terminals disposed on a surface of the first magnetic layer and a third external terminal disposed on a surface of the second magnetic layer, each external terminal covering an end surface of a respective one of the vertical wirings wherein the first magnetic layer is larger than the second magnetic layer in terms of an area of the external terminal viewed in the normal direction, and when A is a thickness of the first magnetic layer and B is a thickness of the second magnetic layer, A/((A+B)/2) is from 0.6 to 1.3 as claimed in combination with the remaining limitations of independent claim 22.
Claims 3-9, 11-13 and 17-20 are allowed because each claim is directly or indirectly dependent of independent claims 1, 2 or 22.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837